Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 1 of 17 Page ID #:617



   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10                                 SOUTHERN DIVISION
  11
        NEXUS PHARMACEUTICALS, INC. Case No. 2:20-cv-07518 CJC(JDEx)
  12
                     Plaintiff,                     Hon. Cormac J. Carney
  13
  14          v.                                    STIPULATED PROTECTIVE
                                                    ORDER
  15
        QUVA PHARMA, INC., et al.,
  16                                                [Note Changes by the Court]
                     Defendants.
  17
  18
  19         Pursuant to the Stipulation (Dkt. 35-1) by and among Plaintiff Nexus
  20   Pharmaceuticals, Inc. (“Plaintiff”), on the one hand, and Defendants QuVa Pharma,
  21   Inc. and QuVa Pharma Holdings, Inc., (collectively, “Defendants”), on the other
  22   hand, by and through their respective counsel, the Court finds and orders as follows.
  23   1.    PURPOSES AND LIMITATIONS
  24         Discovery in this action is likely to involve production of confidential,
  25   proprietary, or private information for which special protection from public
  26   disclosure and from use for any purpose other than prosecuting and defending this
  27   litigation may be warranted. Accordingly, the Parties hereby stipulate to and petition
  28   the Court to enter the following Order. The Parties acknowledge that this Order does

                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 2 of 17 Page ID #:618



   1   not confer blanket protections on all disclosures or responses to discovery and that
   2   the protection it affords from public disclosure and use extends only to the limited
   3   information or items that are entitled to confidential treatment under the applicable
   4   legal principles. The parties further acknowledge that this Order does not entitle them
   5   to file confidential information under seal; the Court’s local rules set forth the
   6   procedures that must be followed and the standards that will be applied when a party
   7   seeks permission from the Court to file material under seal.
   8   2.    GOOD CAUSE STATEMENT
   9         The Parties to this action sell competing epinephrine sulfate injection products
  10   for use in operating room settings, and this action is likely to involve trade secrets,
  11   customer and pricing lists and other valuable research, development, commercial,
  12   financial, technical and/or proprietary information for which special protection from
  13   public disclosure and from use for any purpose other than prosecution of this action
  14   is warranted. Such confidential and proprietary materials and information consist of,
  15   among other things, confidential business or financial information, competitively-
  16   sensitive information regarding confidential business practices, or other confidential
  17   research, development, or commercial information (including information
  18   implicating privacy rights of third parties), information otherwise generally
  19   unavailable to the public, or which may be privileged or otherwise protected from
  20   disclosure under state or federal statutes, court rules, case decisions, or common law.
  21   Accordingly, to expedite the flow of information, to facilitate the prompt resolution
  22   of disputes over confidentiality of discovery materials, to adequately protect
  23   information the Parties are entitled to keep confidential, to ensure that the Parties are
  24   permitted reasonable necessary uses of such material in preparation for trial, to
  25   address their handling at the end of the litigation, and serve the ends of justice, a
  26   protective order for such information is justified in this matter. It is the intent of the
  27   Parties that information will not be designated as confidential for tactical reasons and
  28   that nothing be so designated without a good faith belief that it has been maintained
                                                  -2-
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 3 of 17 Page ID #:619



   1   in a confidential, non-public manner, and there is good cause why it should not be
   2   part of the public record of this case.
   3   3.    DEFINITIONS
   4         The following definitions shall apply to this Order:
   5         a.      “Action” shall refer to the above-captioned matter and any appeal from
   6   the above-captioned matter, through final judgment.
   7         b.      “Challenging Party” shall mean a Party or Non-Party that challenges
   8   the designation of information or items under this Order.
   9         c.      “Confidential Information” shall mean such information (regardless
  10   of how it is generated, stored, maintained or disclosed) or tangible things that qualify
  11   for protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  12   the Good Cause Statement. Confidential Information does not include documents
  13   available to the public, already in the knowledge or possession of the Party to whom
  14   disclosure is made unless that Party is already bound by an agreement not to disclose
  15   such information, or information that has been disclosed to the public or Non-Parties
  16   in a manner making such information no longer confidential.
  17         d.      “Counsel” shall mean Outside Counsel of Record and House Counsel
  18   as well as their support staff.
  19         e.      “Designating Party” shall mean the Party or Non-Party that designates
  20   a Document, information or items it produces in disclosures or responses to discovery
  21   as “Confidential Information” or “Highly Confidential Information – Attorneys’
  22   Eyes Only.”
  23         f.      “Document(s)” means all materials within the scope of FED. R. CIV. P.
  24   34.
  25         g.      “Disclosure or Discovery Material” means all items or information,
  26   regardless of the medium or manner in which it is generated, stored, or maintained
  27   (including, among other things, testimony, transcripts, and tangible things), that are
  28   produced or generated in disclosures or responses to discovery in this matter.
                                                    -3-
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 4 of 17 Page ID #:620



   1         h.        “Expert” means a person with specialized knowledge or experience in
   2   a matter pertinent to the litigation who has been retained by a Party or its counsel to
   3   serve as an expert witness or as a consultant in this Action, and who (a) is not a past
   4   or current employee of a Party or of a Party’s competitor, and also (b) at the time of
   5   retention, is not anticipated to become an employee of a Party or of a Party’s
   6   competitor.
   7         i.        “Highly Confidential Information – Attorneys’ Eyes Only” shall
   8   mean such Documents, testimony, information or other things that the Designating
   9   Party believes, in good faith, contain information the disclosure of which is likely to
  10   cause substantial competitive harm to the Designating Party, contain information
  11   subject to the right of privacy of any person, or contain information alleged to be a
  12   trade secret.
  13         j.        “House Counsel” means attorneys who are employees of a Party. House
  14   Counsel does not include Outside Counsel of Record or any other outside counsel.
  15         k.        “Legend” as used herein shall mean a stamp or similar insignia stating
  16   “Confidential Information” or “Highly Confidential Information – Attorneys’ Eyes
  17   Only.”
  18         l.        “Non-Party” means any natural person, partnership, corporation,
  19   association, or other legal entity not named as a Party.
  20         m.        “Outside Counsel of Record” means attorneys who are not employees
  21   of a Party, but are retained to represent or advise a Party and have appeared in this
  22   Action on behalf of that Party, or are affiliated with a law firm which has appeared
  23   on behalf of a Party.
  24         n.        “Party” refers to any party to this Action, including all of its officers,
  25   directors, employees, consultants, retained experts, and its Outside Counsel of
  26   Record (and their support staffs).
  27         o.        “Producing Party” refers to a Party or a Non-Party that produces
  28   Disclosure or Discovery Material in this Action, whether informally or pursuant to
                                                    -4-
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 5 of 17 Page ID #:621



   1   the applicable rules of civil procedure.
   2         p.     “Professional Vendors” refers to persons or entities that provide
   3   litigation support services to a Party (e.g., photocopying, videotaping, translating,
   4   preparing exhibits or demonstrations, and organizing, storing, or retrieving data in
   5   any form or medium) and their employees and subcontractors.
   6         q.     “Protected Material” refers to any Disclosure or Discovery Material
   7   that is designated as “Confidential Information” or “Highly Confidential Information
   8   – Attorneys’ Eyes Only.” Protected Material may consist of, without limitation, (1)
   9   testimony given in this Action by any Party or by any Non-Party (whether oral, in
  10   writing, or via videotape); (2) Documents produced in this action by any Party or by
  11   any Non-Party; (3) written discovery responses given by any Party; (4) any
  12   documents or pleadings filed with the Court which attach, contain, quote or otherwise
  13   disclose any such “Confidential Information”; and (5) the information contained
  14   within such documents, testimony or discovery responses so properly designated.
  15         r.     “Receiving Party” means a Party that receives Disclosure or Discovery
  16   Material from a Producing Party.
  17         s.     When reference is made in this Stipulated Protective Order to any
  18   Document or party, the singular shall include the plural, and plural shall include the
  19   singular.
  20   4.    SCOPE
  21         The protections conferred by this Stipulation and Order cover not only
  22   Protected Material (as defined above), but also (1) any information copied or
  23   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  24   compilations of Protected Material; and (3) any testimony, conversations, or
  25   presentations by Parties or their Counsel that might reveal Protected Material. Any
  26   use of Protected Material at trial shall be governed by the orders of the trial judge.
  27   This Order does not govern the use of Protected Material at trial.
  28
                                                  -5-
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 6 of 17 Page ID #:622



   1   5.    DURATION
   2         Even after final disposition of this litigation, the confidentiality obligations
   3   imposed by this Order shall remain in effect until a Designating Party agrees
   4   otherwise in writing or a court order otherwise directs. Final disposition shall be
   5   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   6   or without prejudice; and (2) final judgment herein after the completion and
   7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   8   including the time limits for filing any motions or applications for extension of time
   9   pursuant to applicable law.
  10   6.    DESIGNATING PROTECTED MATERIAL
  11         a.     Exercise of Restraint and Care in Designating Material for Protection.
  12   Each Party or Non-Party that designates information or items for protection under
  13   this Order must take care to limit any such designation to specific material that
  14   qualifies under the appropriate standards. The Designating Party must designate for
  15   protection only those parts of material, documents, items, or oral or written
  16   communications that qualify so that other portions of the material, documents, items,
  17   or communications for which protection is not warranted are not swept unjustifiably
  18   within the ambit of this Order.
  19         Mass, indiscriminate or routinized designations are prohibited. Designations
  20   that are shown to be clearly unjustified or that have been made for an improper
  21   purpose (e.g., to unnecessarily encumber the case development process or to impose
  22   unnecessary expenses and burdens on other parties) may expose the Designating
  23   Party to sanctions.
  24         If it comes to a Designating Party’s attention that information or items that it
  25   designated for protection do not qualify for protection, that Designating Party must
  26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  27         b.     Manner and Timing of Designations. Except as otherwise provided in
  28   this Order or as otherwise stipulated or ordered, Disclosure or Discovery Material
                                                    -6-
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 7 of 17 Page ID #:623



   1   that qualifies for protection under this Order must be clearly so designated before the
   2   material is disclosed or produced.
   3         c.     Designation of Documents or Information as Protected Material. A
   4   Producing Party may designate any information in documentary form (e.g., paper or
   5   electronic documents, but excluding transcripts of depositions or other pretrial or trial
   6   proceedings) as Protected Material by affixing the appropriate Legend to each page
   7   that contains Protected Material.
   8         A Party or Non-Party that makes original documents available for inspection
   9   need not designate them for protection until after the inspecting Party has indicated
  10   which documents it would like copied and produced. During the inspection and
  11   before the designation, all of the material made available for inspection shall be
  12   deemed “Highly Confidential Information – Attorneys’ Eyes Only.” After the
  13   inspecting Party has identified the documents it wants copied and produced, the
  14   Producing Party must determine which documents, or portions thereof, qualify for
  15   protection under this Order. Then, before producing the specified documents, the
  16   Producing Party must affix the appropriate Legend to each page that contains
  17   Protected Material. If only a portion of the material on a page qualifies for protection,
  18   the Producing Party must also clearly identify the protected portion(s) (e.g., by
  19   making appropriate markings in the margins).
  20         d.     Designation of Testimony as Protected Material. Any Party or Non-
  21   Party may designate deposition or hearing testimony, and any transcript or
  22   declaration (or any portion thereto or exhibit thereto) of its own witness(es) or
  23   expert(s) as Protected Material by (a) making such designation on the record during
  24   the deposition or hearing (in which case the stenographer shall affix the appropriate
  25   Legend to the cover page and all designated pages of the transcript and all copies
  26   thereof) or (b) informing counsel for all other Parties of such designation in writing
  27   within five (5) business days after service of the declaration or ten (10) business days
  28   after receipt of the final transcript, in which case any Party in possession of an
                                                  -7-
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 8 of 17 Page ID #:624



   1   original or copy of the transcript or declaration shall affix the appropriate Legend to
   2   the cover page and all designated pages and exhibits. If no such designation is made
   3   at the deposition or within the ten (10) day period following receipt of the final
   4   transcript, then the entire deposition will be considered devoid of Protected Material.
   5         e.      Designation of Information Produced in Some Other Form. For
   6   information produced in some form other than documentary and for any other
   7   tangible items, the Producing Party shall affix in a prominent place (e.g., on the
   8   exterior of the container(s) in which the information is stored or in the file name) the
   9   appropriate Legend. If only a portion or portions of the information warrants
  10   protection, the Producing Party, to the extent practicable, shall identify the protected
  11   portion(s).
  12         f.      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  13   failure to designate qualified information or items does not, standing alone, waive
  14   the Designating Party’s right to secure protection under this Order for such material.
  15   Upon timely correction of a designation, the Receiving Party must make reasonable
  16   efforts to assure that the material is treated in accordance with the provisions of this
  17   Order.
  18   7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  19         a.      Timing of Challenges. Any Party or Non-Party may challenge a
  20   designation of confidentiality at any time that is consistent with the Court’s
  21   Scheduling Order.
  22         b.      Meet and Confer. The Challenging Party shall proceed under Local
  23   Rule 37 for any confidentiality designation disputes.
  24         c.      The burden of persuasion in any such challenge proceeding shall be on
  25   the Designating Party. Frivolous challenges, and those made for an improper purpose
  26   (e.g., to harass or impose unnecessary expense and burdens on other parties) may
  27   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  28   or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                  -8-
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 9 of 17 Page ID #:625



   1   material in question the level of protection to which it is entitled under the Producing
   2   Party’s designation until the Court rules on the challenge.
   3   8.    ACCESS TO AND USE OF PROTECTED MATERIAL
   4         a.     Basic Principles. A Receiving Party may use Protected Material that is
   5   disclosed or produced by another Party or by a Non-Party in connection with this
   6   Action only for (a) prosecuting, defending or attempting to settle this Action,
   7   including, without limitation, discovery, motions, briefs and preparation for trial or
   8   appeal, (b) as otherwise compelled by lawful process; or (c) as otherwise required by
   9   law. Such Protected Material may be disclosed only to the categories of persons and
  10   under the conditions described in this Order. When the Action has been terminated,
  11   a Receiving Party must comply with the provisions of section 14 below (FINAL
  12   DISPOSITION).
  13         b.     Protected Material must be stored and maintained by a Receiving Party
  14   at a location and in a secure manner that ensures that access is limited to the persons
  15   authorized under this Order.
  16         c.     Disclosure of “CONFIDENTIAL” Information or Items. Unless
  17   otherwise ordered by the court or permitted in writing by the Designating Party, a
  18   Receiving Party may disclose Documents, testimony or information designated
  19   “Confidential Information” and any Documents, summaries, charts or notes made
  20   therefrom, and any facts or information contained therein or derived therefrom, only
  21   to:
  22                (i)    the Receiving Party’s Outside Counsel of Record in this Action,
  23                       as well as employees and support staff of said Outside Counsel of
  24                       Record to whom it is reasonably necessary to disclose the
  25                       information for this Action;
  26                (ii)   the officers, directors, and employees (including House Counsel)
  27                       of the Receiving Party to whom disclosure is reasonably
  28                       necessary for this Action;
                                                  -9-
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 10 of 17 Page ID #:626



    1                (iii)   Experts (as defined in this Order) of the Receiving Party to whom
    2                        disclosure is reasonably necessary for this Action and who have
    3                        signed the “Acknowledgment and Agreement to Be Bound”
    4                        (Exhibit A);
    5                (iv)    the Court and its personnel, including any judge, jury or trier of
    6                        fact, discovery referee, and any mediator or settlement officer
    7                        appointed by the Court or agreed to by the Parties in connection
    8                        with this Action;
    9                (v)     stenographic reporters and videographers who are involved in the
  10                         recording of the depositions in the Action, and their staff;
  11                 (vi)    professional jury or trial consultants, mock jurors, and
  12                         Professional Vendors to whom disclosure is reasonably necessary
  13                         for this Action and who have signed the “Acknowledgment and
  14                         Agreement to Be Bound” (Exhibit A);
  15                 (vii) the authors, addressees, or identified recipients of copies of such
  16                         designated Documents, testimony or information; a custodian or
  17                         other person who otherwise possessed or knew the information;
  18                         or employees testifying on behalf of the Producing Party;
  19                 (viii) Deponents or witnesses and their counsel who are requested by
  20                         any Designating Party to review these Documents, testimony or
  21                         information during the course of depositions taken in the Action:
  22                 (viii) any other persons with a prior order of the Court.
  23          d.     Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS EYES
  24    ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
  25    writing by the Designating Party, a Receiving Party may disclose Documents,
  26    testimony or information designated “Highly Confidential Information – Attorneys’
  27    Eyes Only” and any Documents, summaries, charts or notes made therefrom, and any
  28    facts or information contained therein or derived therefrom, only to:
                                                  - 10 -
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 11 of 17 Page ID #:627



    1              (i)    Outside Counsel of Record, as well as employee and support staff
    2                     of said Outside Counsel of Record to whom it is reasonably
    3                     necessary to disclose the information;
    4              (ii)   Experts (as defined in this Order) of the Receiving Party to whom
    5                     disclosure is reasonably necessary for this Action and who have
    6                     signed the “Acknowledgment and Agreement to Be Bound”
    7                     (Exhibit A);
    8              (iv)   the Court, any of its personnel, including any judge, jury or trier
    9                     of fact, discovery referee, and any mediator or settlement officer
  10                      appointed by the Court or agreed to by the Parties in connection
  11                      with this Action;
  12               (v)    stenographic reporters and videographers who are involved in the
  13                      recording of the depositions, the trial or any hearings or
  14                      proceedings in the Action, and their staff;
  15               (vi)   professional jury or trial consultants, mock jurors, and
  16                      Professional Vendors to whom disclosure is reasonably necessary
  17                      for this Action and who have signed the “Acknowledgment and
  18                      Agreement to Be Bound” (Exhibit A);
  19               (vii) the authors, addressees, or identified recipients of copies of such
  20                      designated Documents, testimony or information; a custodian or
  21                      other person who otherwise possessed or knew the information;
  22                      or employees testifying on behalf of the Producing Party;
  23               (viii) Deponents or witnesses and their counsel who are requested by
  24                      any Designating Party to review these Documents, testimony or
  25                      information during the course of depositions taken in the Action:
  26               (viii) any other persons with a prior order of the Court.
  27
  28
                                               - 11 -
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 12 of 17 Page ID #:628



    1   9.      PROTECTED           MATERIAL          SUBPOENAED            OR    ORDERED
    2           PRODUCED IN OTHER LITIGATION
    3           a.   If a Party is served with a subpoena or a court order issued in other
    4   litigation that compels disclosure of any other Party’s Protected Material, that Party
    5   must:
    6                       (i)     promptly notify in writing the Designating Party. Such
    7   notification shall include a copy of the subpoena or court order;
    8                       (ii)    promptly notify in writing the party who caused the
    9   subpoena or order to issue in the other litigation that some or all of the material
  10    covered by the subpoena or order is subject to this Protective Order. Such notification
  11    shall include a copy of this Stipulated Protective Order; and
  12                        (iii)   cooperate with respect to all reasonable procedures sought
  13    to be pursued by the Designating Party whose Protected Material may be affected.
  14            b.   If the Designating Party timely seeks a protective order, the Party served
  15    with the subpoena or court order shall not produce any Protected Material before a
  16    determination by the court from which the subpoena or order issued, unless the Party
  17    has obtained the Designating Party’s permission. The Designating Party shall bear
  18    the burden and expense of seeking protection in that court of its confidential material
  19    and nothing in these provisions should be construed as authorizing or encouraging a
  20    Receiving Party in this Action to disobey a lawful directive from another court.
  21    10.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  22            PRODUCED IN THIS LITIGATION
  23            a.   The terms of this Order are applicable to Protected Material produced
  24    by a Non-Party in this Action and designated as “Confidential” or “Highly
  25    Confidential—Attorneys’ Eyes Only.” Such information produced by Non-Parties in
  26    connection with this litigation is protected by the remedies and relief provided by this
  27    Order. Nothing in these provisions should be construed as prohibiting a Non-Party
  28    from seeking additional protections.
                                                  - 12 -
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 13 of 17 Page ID #:629



    1         b.     In the event that a Party is required, by a valid discovery request, to
    2   produce a Non-Party’s Protected Material in its possession, and the Party is subject
    3   to an agreement with the Non-Party not to produce the Non-Party’s Protected
    4   Material, then the Party shall:
    5                       (i)     promptly notify in writing the Requesting Party and the
    6   Non-Party that some or all of the Protected Material requested is subject to a
    7   confidentiality agreement with a Non-Party;
    8                       (ii)    promptly provide the Non-Party with a copy of the
    9   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
  10    reasonably specific description of the information requested; and
  11                        (iii)   (3) make the information requested available for inspection
  12    by the Non-Party, if requested.
  13          c.     If the Non-Party fails to seek a protective order from this court within
  14    fourteen (14) days of receiving the notice and accompanying information, the
  15    Receiving Party may produce the Non-Party’s confidential information responsive to
  16    the discovery request. If the Non-Party timely seeks a protective order, the Receiving
  17    Party shall not produce any information in its possession or control that is subject to
  18    the confidentiality agreement with the Non-Party before a determination by the court
  19    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  20    of seeking protection in this court of its Protected Material.
  21    11.   UNAUTHORIZED                OR       INADVERTENT           DISCLOSURE        OF
  22          PROTECTED MATERIAL
  23          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  24    Protected Material to any person or in any circumstance not authorized under this
  25    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  26    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  27    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  28    persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                    - 13 -
                                          STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 14 of 17 Page ID #:630



    1   and (d) request such person or persons to execute the “Acknowledgment and
    2   Agreement to Be Bound” that is attached hereto as Exhibit A.
    3   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    4         PROTECTED MATERIAL
    5         When a Producing Party gives notice to Receiving Parties that certain
    6   inadvertently produced material is subject to a claim of privilege or other protection,
    7   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    8   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
    9   may be established in an e-discovery order that provides for production without prior
  10    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  11    parties reach an agreement on the effect of disclosure of a communication or
  12    information covered by the attorney-client privilege or work product protection, the
  13    parties may incorporate their agreement in the stipulated protective order submitted
  14    to the court.
  15    13.   MISCELLANEOUS
  16          a.        Right to Further Relief. Nothing in this Order abridges the right of any
  17    person to seek its modification by the Court in the future.
  18          b.        Right to Assert Other Objections. By stipulating to the entry of this
  19    Order, no Party waives any right it otherwise would have to object to disclosing or
  20    producing any information or item on any ground not addressed in this Order.
  21    Similarly, no Party waives any right to object on any ground to use in evidence of
  22    any of the material covered by this Order.
  23          c.        Filing Protected Material. This Order shall not prevent any Party from
  24    using Protected Material in any affidavit, brief, memoranda of law, or other papers
  25    filed with the court. The Parties agree and understand that in the event that Protected
  26    Material is to be included in any motion or papers or records filed or lodged in
  27    connection with any motion or proceedings, they shall follow the procedures set forth
  28    in the Court’s local rules for sealing of documents pursuant to a protective order. If
                                                   - 14 -
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 15 of 17 Page ID #:631



    1   a Party’s request to file Protected Material under seal is denied by the court, then the
    2   Receiving Party may file the information in the public record unless otherwise
    3   instructed by the court.
    4   14.   FINAL DISPOSITION
    5         After the final disposition of this Action, and within sixty (60) days of a written
    6   request by the Designating Party, each Receiving Party must return all Protected
    7   Material to the Producing Party or destroy such material. As used in this subdivision,
    8   “all Protected Material” includes all copies, abstracts, compilations, summaries, and
    9   any other format reproducing or capturing any of the Protected Material. Whether the
  10    Protected Material is returned or destroyed, the Receiving Party must submit a
  11    written certification to the Producing Party (and, if not the same person or entity, to
  12    the Designating Party) by the sixty (60) day deadline that (1) identifies (by category,
  13    where appropriate) all the Protected Material that was returned or destroyed and (2)
  14    affirms that the Receiving Party has not retained any copies, abstracts, compilations,
  15    summaries or any other format reproducing or capturing any of the Protected
  16    Material. Notwithstanding this provision, Counsel are entitled to retain an archival
  17    copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
  18    memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
  19    work product, and consultant and expert work product, even if such materials contain
  20    Protected Material. Any such archival copies that contain or constitute Protected
  21    Material remain subject to this Order.
  22    15.   RELIEF FOR VIOLATIONS
  23          Any violation of this Order may be punished by appropriate measures
  24    including, without limitation, contempt proceedings and/or monetary sanctions.
  25          IT IS SO ORDERED.
  26     Dated: October 14, 2020                           _________________________
  27                                                       JOHN D. EARLY
                                                           United States Magistrate Judge
  28
                                                  - 15 -
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 16 of 17 Page ID #:632



    1
    2
    3
    4
    5
    6                           UNITED STATES DISTRICT COURT
    7                         CENTRAL DISTRICT OF CALIFORNIA
    8                                 SOUTHERN DIVISION
    9    NEXUS PHARMACEUTICALS, INC. Case No. 2:20-cv-07518 CJC(JDEx)
  10
                       Plaintiff,                    DECLARATION REGARDING
  11                                                 COMPLIANCE WITH
  12            v.                                   STIPULATED PROTECTIVE
                                                     ORDER
  13     QUVA PHARMA, INC. et al.,
  14                                                 Complaint Filed: August 19, 2020
                       Defendants.                   First Am. Compl.: Sept. 24, 2020
  15
  16            I, ________________________________, declare under penalty of perjury
  17    that:
  18            I have read in its entirety and understand the Stipulated Protective Order
  19    entered in the case of Nexus Pharmaceuticals, Inc. v. QuVa Pharma, Inc., et al.,
  20    United States District Court, Central District of California Case No. 2:20-cv-07518
  21    CJC(JDEx). I agree to comply with and be bound by all the terms of this Stipulated
  22    Protective Order and I understand and acknowledge that failure to so comply could
  23    expose me to sanctions and punishment in the nature of contempt. I solemnly
  24    promise that I will not disclose to any person or entity, or utilize in any manner, any
  25    of the information that is subject to this Stipulated Protective Order except in strict
  26    compliance with the provisions of this Order. I further agree to submit to the
  27    jurisdiction of the Court for the purpose of enforcing the terms of this Stipulated
  28
                                                -1-
                                              Exhibit A
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07518-CJC-JDE Document 36 Filed 10/14/20 Page 17 of 17 Page ID #:633



    1   Protective Order, even if such enforcement proceedings occur after termination of
    2   this action.
    3
        Dated: ___________________                   __________________________
    4                                                Signature
    5
                                                     ________________________________
    6                                                Printed Name
    7
                                                     ________________________________
    8                                                Entity By Whom Employed
    9
                                                     ________________________________
  10                                                 ________________________________
                                                     ________________________________
  11                                                 Address and Telephone Number
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -2-
                                            Exhibit A
                                     STIPULATED PROTECTIVE ORDER
